INVESTMENT ADVISORY AGREEMENT THIS AGREEMENT is made as of lhis 1st day of April, 2010, between VANGUARD VARIABLE INSURANCE FLJND, a Delaware statutory trust (the "Trust"), and William Blair & Company, L.L.C., a Delaware limited liabilily company (the "Adv~sor"). WITNESSETH WHEREAS, the Trust is an open-enti, diversified management investment company regstered under the Lnvestment Company Act of 1940, as amended (the " 1940Act"); and WHEREAS, the Trust offers a series of shares known as the Growth Portfolio (the "Fund); and WHEREAS, the Trust retained the Advisor to render investment advisory services to the Fund under an Investment Advisory Ageelnent, dated as of April 01, 2007 (the "Prior Agreement"); and WHEREAS, the Trust desires to amt:nd and restate such Investment Advisory Agreement in certain respects. and the Advisor is willing to rendel investment advisory services to the Fund in accordance with such amendments. NOW THEREFORE, in consideration of the mutual promises and undertakings set forth in this Agreement, the Trust and the Advisor hereby agree as follows: 1. Appointment of Advisor. The Trust hereby employs the Advisor as investment advisor, on the terms and conditions set forth herein, for the portion of the assets of the Fund that the Trust's Board of Trustees (the "Board oi'Trustees") determines in its sole discretion to assign to the Advisor from time to time (referred to in this Agreement as the "WB Portfolio"), as communicated to the Advisor on behalf of the Board of Trustees by The Vanguard Group, Inc. ("Vanguard"). The Board of Trustees Irlay, from time to time. make additions to, and withdrawals from, the assets of the Fund assigned to the Advisor. The Advisor accepts such employment and agrees to render the sen~~cesherein set forth. for the compensation herein provided. 2. Duties of Advisor. The Trusi.employs the Advisor to manage the investment and reinvestment of the assets of the WB Portfolio; to cont~nuouslyreview, supervise, and administer an investment program for the WB Portfolio; to determine in its discretion the securities to be purchased or sold and the portion of such assets to be held uninvested; to provide the Fund with all records concerning the activities of the Ad~lisorthat the Fund is required to maintain; and to render regular reports to the Trust's officers and the Board of Trustees concerning the discharge of the foregoing responsibilities. 'The Advisor will discharge the foregoing responsibilities subject to the supervision and oversight of ihe Trust's officers and the Board of Trustees, and in compliance with the objective, policies, and limitations set forth in the Fund's prospectus and Statement of Additional Information, any additional operating policies or procedures that the Fund communicates to the Advisor in writir~g,and applicable laws and regulations. The Advisor agrees to provide, at its own expense. the office space, furnishings and equipment, and personnel required by it to perform the services on the 1 ems and for the compensation provided herein. 3. Securities Transactions. Tllz Advisor is author~zedto select the brokers or dealers that will execute purchases and sales of securities for the WB Portfolio, and is directed to use its best efforts to obtain the best execution for such transactions. In selecting brokers or dealers to execute trades for the WB Portfol~o,the Advisor w~llcomply with all applicable statutes, rules, interpretationsby the U.S. Securities and Exchange Clommission or its staff, other applicable law, and the written policies established by the Board of Trustees and communicated to the Advisor in writing. The Advisor will promptly communicate to the Trust's officers and the Board of Trustees any information relating to the portfolio transactions the Advisor has directed on behalf of the WB Portfolio as such officers or the Board may reasonably request. 4. Compensation of Advisor. ];or services to be provided by the Advisor pursuant to this Agreement. the Fund will pay to ths Advisor, and the Advisor agrees to accept as full compensation therefor. an investment adviscq fee co~lsistingof a base fee plus a performance adjustment at the rates specified in ScheduleA to this Agreement, payable quarterly in arrears. 5. Reports. The Fund and the Advisor agree to furnish to each other current prospectuses, proxy statements, reports to shareholders, certified copies of their financial statements, and such other information with regard to their affairs as each may reasonably request, including, but not limited to, infonr~iitionabout changes in the investment officers of the Advisor who are responsible for managing the WB Portfolio. 6. Compliance. The Advisor ii,gees to c:omply with all Applicable Law and all policies, procedures, or reporting requirements that the Board of Trustees reasonably adopts and communicates to the Advisor in writing, including, without limitation, any such policies, procedures, or reporting requirements relating to sofi dollar or other brokerage arrangements. "Applicable Law" means (i) the "federal securities laws" as defined in Rule 38a-
